Name: 2011/862/EU: Commission Implementing Decision of 19Ã December 2011 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2011 and amending Decision 2010/712/EU as regards the financial contribution by the Union for programmes approved by that Decision (notified under document C(2011) 9478)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  health;  EU finance;  agricultural activity
 Date Published: 2011-12-21

 21.12.2011 EN Official Journal of the European Union L 338/64 COMMISSION IMPLEMENTING DECISION of 19 December 2011 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2011 and amending Decision 2010/712/EU as regards the financial contribution by the Union for programmes approved by that Decision (notified under document C(2011) 9478) (2011/862/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Articles 27(5) and (6) and 28(2) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the financial contribution by the Union for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) provides that in order to be approved under the measures provided for in Article 27(1) of Decision 2009/470/EC, programmes submitted by the Member States to the Commission for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision must meet at least the criteria set out in the Annex to Decision 2008/341/EC. (3) Commission Decision 2010/712/EU of 23 November 2010 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2011 and following years (3) approves certain national programmes and sets out the rate and maximum amount of the financial contribution by the Union for each programme submitted by the Member States. (4) The Commission has assessed the reports submitted by the Member States on the expenditures incurred for those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for the year 2011 while others will spend in excess of the allocated amount. (5) Certain Member States have informed the Commission that, under the current financial situation, additional support to the compensation of owners of culled animals and other measures financed at a level of 50 % is required to ensure the continuity of the EU co-financed veterinary programmes, in order to maintain the positive trend regarding the different diseases. (6) The Commission examined the requests for an increased level of funding taking into account the veterinary situation and the availability of funds from the current financial year, and considered appropriate that the eligible measures financed at a level of 50 %, receive reinforced support by modifying the level of funding to 60 %. (7) The financial contribution by the Union for a number of national programmes therefore needs to be adjusted. It is appropriate to reallocate funding from national programmes which will not use their full allocation to those that are expected to exceed it. The reallocation should be based on the most recent information on expenditure actually incurred by the concerned Member States. (8) In addition, Portugal has submitted an amended programme for the eradication of bovine brucellosis, Latvia has submitted an amended programme for the control of salmonellosis, Romania and Slovakia have submitted amended programmes for the control and monitoring of classical swine fever, Denmark has submitted an amended survey programme for avian influenza in poultry and wild birds, Belgium, the Czech Republic, Denmark, Germany, Estonia, Ireland, Spain, France, Italy, Cyprus, Latvia, Luxembourg, Hungary, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland, Sweden, and the United Kingdom have submitted amended programmes for transmissible spongiform encephalopathies (TSE), bovine spongiform encephalopathy (BSE) and scrapie and Romania, Slovenia and Finland submitted amended programmes for the eradication of rabies. (9) The Commission has assessed those amended programmes from both the veterinary and the financial point of view. They were found to comply with relevant Union veterinary legislation and in particular with the criteria set out in the Annex to Decision 2008/341/EC. The amended programmes should therefore be approved. (10) Decision 2010/712/EU should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Approval of amended programme for the eradication of bovine brucellosis submitted by Portugal The amended programme for bovine brucellosis submitted by Portugal on 12 April 2011 is hereby approved for the period from 1 January 2011 to 31 December 2011. Article 2 Approval of amended programmes for salmonellosis (zoonotic salmonella) in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by Belgium and Latvia The following amended programmes for the control of certain zoonotic salmonella in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) are is hereby approved for the period from 1 January 2011 to 31 December 2011: (a) the programme submitted by Belgium on 26 July 2011; (b) the programme submitted by Latvia on 8 March 2011. Article 3 Approval of amended programme for classical swine fever programmes submitted by Romania and Slovakia The following amended programmes for the control and monitoring of classical swine fever are hereby approved for the period from 1 January 2011 to 31 December 2011: (a) the programme submitted by Romania on 7 October 2011; (b) the programme submitted by Slovakia on 21 November 2011. Article 4 Approval of amended survey programme for avian influenza in poultry and wild birds submitted by Denmark The amended survey programme for avian influenza in poultry and wild birds submitted by Denmark on 4 March 2011 is hereby approved for the period from 1 January 2011 to 31 December 2011. Article 5 Approval of amended programmes for transmissible spongiform encephalopathies (TSE), bovine spongiform encephalopathy (BSE) and scrapie submitted by certain Member States The following amended programmes for the monitoring of transmissible spongiform encephalopathies (TSE), and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie are hereby approved for the period from 1 January 2011 to 31 December 2011: (a) the programme submitted by Belgium on 15 June 2011; (b) the programme submitted by the Czech Republic on 17 June 2011; (c) the programme submitted by Denmark on 8 June 2011; (d) the programme submitted by Germany on 14 June 2011; (e) the programme submitted by Estonia on 27 June 2011; (f) the programme submitted by Ireland on 29 June 2011; (g) the programme submitted by Spain on 1 July 2011; (h) the programme submitted by France on 13 July 2011; (i) the programme submitted by for Italy on 22 June 2011; (j) the programme submitted by Cyprus on 30 June 2011; (k) the programme submitted by Latvia on 28 June 2011; (l) the programme submitted by Luxembourg on 24 June 2011; (m) the programme submitted by Hungary on 29 June 2011; (n) the programme submitted by the Netherlands on 30 June 2011; (o) the programme submitted by Austria on 29 June 2011; (p) the programme submitted by Poland on 28 June 2011; (q) the programme submitted by Portugal on 29 June 2011; (r) the programme submitted by Slovenia on 8 June 2011; (s) the programme submitted by Slovakia on 30 June 2011; (t) the programme submitted by Finland on 22 June 2011; (u) the programme submitted by Sweden on 20 June 2011; (v) the programme submitted by the United Kingdom on 28 June 2011. Article 6 Approval of amended programmes for rabies submitted by Romania and Finland The following amended programmes for rabies are hereby approved for the period from 1 January 2011 to 31 December 2011: (a) the programme submitted by Romania on 23 September 2011; (b) the programme submitted by Finland on 15 September 2011. Article 7 Approval of amended multiannual programme for rabies submitted by Slovenia The amended multiannual programme for rabies submitted by Slovenia on 16 September 2011 is hereby approved for the period from 1 January 2011 to 31 December 2012. Article 8 Amendments to Decision 2010/712/EU Decision 2010/712/EU is amended as follows: 1. Article 1 is amended as follows: (a) in paragraph 2(b), 50 % is replaced by 60 %; (b) paragraph 2(c) is replaced by the following: (c) shall not exceed the following: (i) EUR 4 600 000 for Spain; (ii) EUR 3 000 000 for Italy; (iii) EUR 90 000 for Cyprus; (iv) EUR 1 040 000 for Portugal; (v) EUR 1 350 000 for the United Kingdom.; (c) in paragraph 3, points (a) to (d) are replaced by the following: (a) : for a rose bengal test : EUR 0,24 per test; (b) : for a SAT test : EUR 0,24 per test; (c) : for a complement fixation test : EUR 0,48 per test; (d) : for an ELISA test : EUR 1,2 per test; 2. Article 2 is amended as follows: (a) in paragraph 2(b), 50 % is replaced by 60 %; (b) paragraph 2(c) is replaced by the following: (c) shall not exceed the following: (i) EUR 16 000 000 for Ireland; (ii) EUR 18 500 000 for Spain; (iii) EUR 5 500 000 for Italy; (iv) EUR 1 440 000 for Portugal; (v) EUR 26 500 000 for the United Kingdom.; (c) in paragraph 3, points (a) and (b) are replaced by the following: (a) : for a tuberculin test : EUR 2,4 per test; (b) : for a gamma-interferon test : EUR 6 per test; 3. Article 3 is amended as follows: (a) in paragraph 2(b), 50 % is replaced by 60 %; (b) paragraph 2(c) is replaced by the following: (c) shall not exceed the following: (i) EUR 160 000 for Greece; (ii) EUR 9 200 000 for Spain; (iii) EUR 4 200 000 for Italy; (iv) EUR 85 000 for Cyprus; (v) EUR 2 260 000 for Portugal.; (c) in paragraph 3, points (a) and (b) are replaced by the following: (a) : for a rose bengal test : EUR 0,24 per test; (b) : for a complement fixation test : EUR 0,48 per test;; 4. Article 4 is amended as follows: (a) in paragraph 2(b), 50 % is replaced by 60 %; (b) paragraph 2(c) is replaced by the following: (c) shall not exceed the following: (i) EUR 420 000 for Belgium; (ii) EUR 10 000 for Bulgaria; (iii) EUR 1 700 000 for the Czech Republic; (iv) EUR 0 for Denmark; (v) EUR 400 000 for Germany; (vi) EUR 10 000 for Estonia; (vii) EUR 10 000 for Ireland; (viii) EUR 100 000 for Greece; (ix) EUR 5 200 000 for Spain; (x) EUR 3 000 000 for France; (xi) EUR 300 000 for Italy; (xii) EUR 20 000 for Latvia; (xiii) EUR 5 000 for Lithuania; (xiv) EUR 60 000 for Hungary; (xv) EUR 10 000 for Malta; (xvi) EUR 50 000 for the Netherlands; (xvii) EUR 160 000 for Austria; (xviii) EUR 50 000 for Poland; (xix) EUR 1 650 000 for Portugal; (xx) EUR 100 000 for Romania; (xxi) EUR 50 000 for Slovenia; (xxii) EUR 60 000 for Slovakia; (xxiii) EUR 20 000 for Finland; (xxiv) EUR 20 000 for Sweden.; (c) in paragraph 3, points (a) to (f) are replaced by the following: (a) : for an ELISA test : EUR 3 per test; (b) : for a PCR test : EUR 12 per test; (c) : for the purchase of monovalent vaccines : EUR 0,36 per dose; (d) : for the purchase of bivalent vaccines : EUR 0,54 per dose; (e) : for the administration of vaccines to bovine animals : EUR 1,80 per bovine animal vaccinated, regardless of the number and types of doses used; (f) : for the administration of vaccines to ovine or caprine animals : EUR 0,90 per ovine or caprine animal vaccinated, regardless of the number and types of doses used.; 5. Article 5 is amended as follows: (a) in paragraph 2(b), 50 % is replaced by 60 %; (b) paragraph 2(c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 200 000 for Belgium; (ii) EUR 25 000 for Bulgaria; (iii) EUR 2 100 000 for the Czech Republic; (iv) EUR 340 000 for Denmark; (v) EUR 1 000 000 for Germany; (vi) EUR 40 000 for Estonia; (vii) EUR 120 000 for Ireland; (viii) EUR 1 000 000 for Greece; (ix) EUR 1 300 000 for Spain; (x) EUR 660 000 for France; (xi) EUR 1 700 000 for Italy; (xii) EUR 150 000 for Cyprus; (xiii) EUR 1 650 000 for Latvia; (xiv) EUR 20 000 for Luxembourg; (xv) EUR 2 400 000 for Hungary; (xvi) EUR 150 000 for Malta; (xvii) EUR 3 900 000 for the Netherlands; (xviii) EUR 1 200 000 for Austria; (xix) EUR 4 800 000 for Poland; (xx) EUR 65 000 for Portugal; (xxi) EUR 500 000 for Romania; (xxii) EUR 120 000 for Slovenia; (xxiii) EUR 600 000 for Slovakia; (xxiv) EUR 75 000 for the United Kingdom.; (c) in paragraph 3, points (a) to (e) are replaced by the following: (a) : for a bacteriological test (cultivation/isolation) : EUR 8,4 per test; (b) : for the purchase of vaccine : EUR 0,06 per dose; (c) : for serotyping of relevant isolates of Salmonella spp. : EUR 24 per test; (d) : for a bacteriological test to verify the efficiency of disinfection of poultry houses after depopulation of a salmonella-positive flock : EUR 6 per test; (e) : for a test for the detection of antimicrobials or bacterial growth inhibitory effect in tissues from birds from flocks tested for salmonella : EUR 6 per test.; 6. Article 6 is amended as follows: (a) in paragraph 2(b), 50 % is replaced by 60 %; (b) paragraph 2(c) is replaced by the following: (c) shall not exceed the following: (i) EUR 120 000 for Bulgaria; (ii) EUR 1 600 000 for Germany; (iii) EUR 240 000 for France; (iv) EUR 160 000 for Italy; (v) EUR 700 000 for Hungary; (vi) EUR 700 000 for Romania; (vii) EUR 30 000 for Slovenia; (viii) EUR 300 000 for Slovakia.; (c) in paragraph 3, EUR 2,5 is replaced by EUR 3; 7. Article 8 is amended as follows: (a) in paragraph 2(b), 50 % is replaced by 60 %; (b) paragraph 2(c) is replaced by the following: (c) shall not exceed the following: (i) EUR 90 000 for Belgium; (ii) EUR 25 000 for Bulgaria; (iii) EUR 70 000 for the Czech Republic; (iv) EUR 80 000 for Denmark; (v) EUR 300 000 for Germany; (vi) EUR 10 000 for Estonia; (vii) EUR 75 000 for Ireland; (viii) EUR 50 000 for Greece; (ix) EUR 150 000 for Spain; (x) EUR 150 000 for France; (xi) EUR 1 000 000 for Italy; (xii) EUR 20 000 for Cyprus; (xiii) EUR 45 000 for Latvia; (xiv) EUR 10 000 for Lithuania; (xv) EUR 10 000 for Luxembourg; (xvi) EUR 360 000 for Hungary (xvii) EUR 20 000 for Malta; (xviii) EUR 360 000 for the Netherlands; (xix) EUR 60 000 for Austria; (xx) EUR 100 000 for Poland; (xxi) EUR 45 000 for Portugal; (xxii) EUR 180 000 for Romania; (xxiii) EUR 50 000 for Slovenia; (xxiv) EUR 15 000 for Slovakia; (xxv) EUR 25 000 for Finland; (xxvi) EUR 50 000 for Sweden; (xxvii) EUR 160 000 for the United Kingdom.; (c) in paragraph 3, points (a) to (e) are replaced by the following: (a) : ELISA test : EUR 2,4 per test; (b) : agar gel immune diffusion test : EUR 1,44 per test; (c) : HI test for H5/H7 : EUR 14,40 per test; (d) : virus isolation test : EUR 48 per test; (e) : PCR test : EUR 24 per test.; 8. Article 9 is amended as follows: (a) in paragraph 2(c), 50 % is replaced by 60 %; (b) paragraph 2(d) is replaced by the following: (d) shall not exceed the following: (i) EUR 1 900 000 for Belgium; (ii) EUR 330 000 for Bulgaria; (iii) EUR 1 030 000 for the Czech Republic; (iv) EUR 1 370 000 for Denmark; (v) EUR 7 750 000 for Germany; (vi) EUR 330 000 for Estonia; (vii) EUR 4 000 000 for Ireland; (viii) EUR 2 000 000 for Greece; (ix) EUR 6 650 000 for Spain; (x) EUR 18 850 000 for France; (xi) EUR 6 000 000 for Italy; (xii) EUR 1 700 000 for Cyprus; (xiii) EUR 320 000 for Latvia; (xiv) EUR 720 000 for Lithuania; (xv) EUR 125 000 for Luxembourg; (xvi) EUR 1 180 000 for Hungary; (xvii) EUR 25 000 for Malta; (xviii) EUR 3 530 000 for the Netherlands; (xix) EUR 1 800 000 for Austria; (xx) EUR 3 440 000 for Poland; (xxi) EUR 1 800 000 for Portugal; (xxii) EUR 1 000 000 for Romania; (xxiii) EUR 250 000 for Slovenia; (xxiv) EUR 550 000 for Slovakia; (xxv) EUR 580 000 for Finland; (xxvi) EUR 850 000 for Sweden; (xxvii) EUR 6 500 000 for the United Kingdom.; (c) in paragraph 3(d) EUR 10 is replaced by EUR 12; 9. Article 10, paragraph 2(c) is amended as follows: (a) in point (i) EUR 1 800 000 is replaced by EUR 850 000; (b) in point (ii) EUR 620 000 is replaced by EUR 570 000; (c) in point (iv) EUR 7 110 000 is replaced by EUR 8 110 000; (d) in point (v) EUR 5 000 000 is replaced by EUR 2 100 000; (e) in point (vii) EUR 200 000 is replaced by EUR 290 000; 10. in Article 10 paragraph 4, paragraphs 2 and 3 is replaced by paragraph 2(a), paragraph 2(b) and paragraph 3; 11. Article 11, paragraph 5(c) is amended as follows: (a) in point (i) EUR 2 250 000 is replaced by EUR 1 600 000; (b) in point (ii) EUR 1 800 000 is replaced by EUR 1 500 000; (c) in point (v) EUR 740 000 is replaced by EUR 850 000; 12. in Article 11 paragraph 7, paragraphs 5 and 6 is replaced by paragraph 5(a), paragraph 5(b) and paragraph 6. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 19 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 309, 25.11.2010, p. 18.